In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 06-3371
UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,
                              v.

CHARLES V. HOBBS,
                                        Defendant-Appellant.
                        ____________
          Appeal from the United States District Court
               for the Central District of Illinois.
          No. 05 CR 10058, Michael M. Mihm, Judge.
                        ____________
 ARGUED OCTOBER 31, 2007—DECIDED NOVEMBER 30, 2007
                    ____________


 Before EASTERBROOK, Chief Judge, and BAUER and
WILLIAMS, Circuit Judges.
  BAUER, Circuit Judge. Defendant-Appellant Charles V.
Hobbs appeals from the district court’s denials of his
motions to suppress evidence obtained from searches of
Hobbs’s car and residence. Hobbs contends that the
officers lacked probable cause to stop Hobbs and search
his car or to obtain a search warrant for his house. We
agree with the district judge’s conclusions that probable
cause existed in both instances challenged by Hobbs,
and therefore AFFIRM the denials of Hobbs’s motions to
suppress.
2                                              No. 06-3371

                     I. Background
  All of the matters that are the subject of this case began
with a Peoria murder. In October 2004, Jason Hardges
was shot and killed in the rear stairwell of a residence at
1006 Russell in Peoria, Illinois. Peoria police detective
Chad Oberle investigated the death and discovered that
Hardges and Hobbs had met to conduct a drug deal on the
night of the murder. Oberle also learned that Hobbs had
multiple violent crime convictions. Peoria police officers
questioned Hobbs, who stated that he had met Hardges
at CB Motors, an auto shop frequented by Hobbs, and
that together they went to a nearby liquor store. Accord-
ing to Hobbs, both men then returned to CB Motors,
where Hardges made a phone call and left shortly there-
after in a white-colored cab.
  Police interviewed the liquor store owner who said
that he was working the night of the murder, that he
knew Hobbs and Hardges and knew that they were
friends, but that neither came into the store that night.
Oberle contacted all of the cab companies in the Peoria
area that used white-colored cabs; none had any record
of a pick-up at or near the vicinity of CB Motors on the
night of the murder.
  About a week after the murder, a gun found near the
area of Forest Hill and Molleck Street in Peoria was
linked to Hardges’s death. Hobbs was questioned twice
by police about Hardges’s murder, but he denied any
involvement.


    A. Contina Gray’s Statement to the Police
  In April 2005, Hobbs’s former girlfriend, Contina Gray,
told Oberle that Hobbs had admitted his involvement
in Hardges’s murder to her. Specifically, Gray said Hobbs
told her that he met Hardges at CB Motors to conduct
No. 06-3371                                             3

a drug deal; that they went to 1006 Russell Street, where
Hobbs made Hardges open the door so that his own
fingerprints did not appear at the scene. As Hardges
walked up the rear staircase of the house in front of him,
Hobbs told Gray he shot Hardges. Hobbs said that
Hardges fell backwards down the stairs, and that he
shot Hardges several more times on the landing. Hobbs
told her that he disposed of the gun in the area of
Forest Hill and Molleck Street.
  Gray said she was living with Hobbs at the time of
Hardges’s murder, and that she recalled that, on the
night of the murder, Hobbs borrowed her car and went
out. When he returned, he seemed very nervous and
wanted to watch the local news. He also asked for a
plastic bag for the clothes he was wearing. Since Gray’s
television did not get the local news, Hobbs and Gray
went to Gray’s mother’s house. On the way, they stopped
the car and Hobbs threw the plastic bag containing his
clothes into a ravine.
  Gray said that she and Hobbs watched the news
which reported that there had been a shooting on Russell
Street and that the victim was still alive. Gray recalled
Hobbs becoming so nervous that he could not sleep that
night. The next day, Hobbs called Gray’s mother twice to
ask about any news updates on the shooting. During the
second call, Gray’s mother told Hobbs that the victim had
reportedly died. Gray stated that after that call, Hobbs
seemed more normal.
  After the meeting with Gray, Oberle checked the ravine
where Gray said Hobbs had discarded the clothes he wore
the night of the murder. Oberle found a bag containing
a sweatshirt matching the description that Gray had
provided of what Hobbs was wearing the night of the
murder.
4                                             No. 06-3371

  Oberle noted that several other details reported by Gray
had not been publicly released, including where the
murder occurred (the rear stairwell of 1006 Russell
Street), that Hardges had been shot multiple times, and
that the murder weapon had been located at the precise
location that Gray stated Hobbs told her he discarded it.
  Oberle reported these details to the Peoria County
State’s Attorney’s Office at various meetings between
April and August 2005, and an assistant state’s attorney
advised him that there was probable cause to arrest
Hobbs for Hardges’s murder, but that the State’s Attor-
ney’s Office hoped for a confession before charging Hobbs.


    B. Hobbs’s Arrest
   Shortly thereafter, Oberle decided to arrest Hobbs for
Hardges’s murder. On the morning of August 10, 2005,
Oberle went to the Peoria Heights Police Department,
where Hobbs’s parole officer told him that Hobbs was
living at 1007 East Cox Street in Peoria Heights, Illinois,
with his new girlfriend, Stephanie Turner. Oberle also
reviewed a recent anonymous Crimestoppers report that
stated that Hobbs was dealing drugs at the 1007 East Cox
Street residence, and that Hobbs often used rental cars
that he parked down the street from his residence. Oberle
also reviewed a police report from July 14, 2005 filed by
Hobbs and Turner that reported that their residence had
been burglarized and that Contina Gray was the culprit.
  While Oberle was at the Peoria Heights Police Depart-
ment, other police officers conducted surveillance on
Hobbs’s residence. The officers discovered an Enterprise
rental car parked one house down from Hobbs’s residence
and that the car was rented by Turner.
  Around 11:45 a.m. on August 10, 2005, Oberle and
another detective, Mark Lamb, took over the surveillance.
No. 06-3371                                                 5

Shortly after their arrival, Oberle and Lamb saw Hobbs
leave his residence, walk to the rental car, and drive away.
Oberle had learned during the course of his investiga-
tion that Hobbs’s driver’s license had been suspended.
Oberle and Lamb followed Hobbs to a nearby pharmacy;
when Hobbs parked, the officers pulled their car behind
the rental car, and placed Hobbs under arrest for the
murder of Jason Hardges.1 The officers noticed a white
powdery substance on Hobbs’s hands, right arm, and the
right side of his clothing, which they believed to be cocaine.
The officers put Hobbs in the back of their car and re-
turned to Hobbs’s car. They saw a small plastic bag
and more white powdery substance on the driver’s seat,
as well as on the backseat and floorboard on the driver’s
side of the car. After the car was towed to the police
station, it was determined that the white powdery sub-
stance was approximately 24 grams of cocaine.


    C. The Search of Hobbs’s Residence
  After arresting Hobbs and recovering the cocaine from
the rental car, Oberle and fellow Peoria police officer Brett
VonDerHeide met at the Peoria Police Department to
prepare a complaint for a search warrant for Hobbs’s
home. While they drafted the complaint, Peoria police
sergeant Ronald Scott Cook, aware of Hobbs’s arrest and
possession of cocaine, went to Hobbs’s house to conduct
surveillance from an unmarked squad car. Cook saw
Turner leave the house, look around, and then go back
inside. A few minutes later, Cook saw Turner come out


1
  At the suppression hearing, Oberle stated that he arrested
Hobbs both for the murder of Hardges and for driving with a
suspended license. The police report written by Oberle on the
evening of August 10, 2005 regarding Hobbs’s arrest cites
only the Hardges murder case as the basis for the arrest.
6                                                No. 06-3371

again and he followed her while she walked several blocks
to where she briefly spoke with an unidentified man. While
Cook followed her, another officer had taken over surveil-
lance of the house.
  As Turner was walking back to the residence, she
looked directly at Cook and his unmarked squad car, and
began walking faster. Cook believed that Turner had
detected his surveillance. As a result, the officers de-
tained Turner in front of the house. Concerned that
someone else inside Turner and Hobbs’s home might have
seen Turner’s detention and might destroy evidence, the
officers entered the house using Turner’s house key. The
officers conducted a protective sweep to make sure no one
else was present in the house.2 They found no one in the
house, but they saw a small amount of an off-white
powdery substance on a bedroom dresser. The officers
left the house immediately after determining that no one
was present and did not touch or field test the powdery
substance. The officers called VonDerHeide to inform
him of the substance they had seen in the house.
  Meanwhile, Oberle and VonDerHeide were drafting
the complaint for a search warrant. The complaint de-
scribed the dwelling at 1007 East Cox Street and sought
authority to search and seize cocaine and any other re-
lated items. The complaint also stated that officers saw
Hobbs exit the house and go directly to a car parked on
the street, that the officers stopped Hobbs as part of



2
  Cook testified that he radioed his superior, Sergeant Adams,
about Turner’s detention, and they together decided that a
protective sweep was necessary to preserve any evidence
inside the house. However, Cook conceded at the suppression
hearing that they had not perceived anything, up to the time
they conducted the protective sweep, that made them suspect
that anyone else was inside the house.
No. 06-3371                                               7

their criminal investigation, and that they observed an off-
white powdery substance on Hobbs’s pant leg. Further,
the complaint stated that Oberle and Lamb looked inside
the car and saw what appeared to be crack cocaine, that
they then arrested Hobbs, and that the substance found
both on Hobbs and in the car was determined to be
24 grams of cocaine. The complaint also noted that
Hobbs was currently on parole with the Illinois Depart-
ment of Corrections and was paroled to his residence at
1007 East Cox Street in Peoria Heights, Illinois, and that
the officers had knowledge through their investigation
that Hobbs was selling crack cocaine in the Peoria area.
VonDerHeide, who authored the complaint, stated that,
based on his training and experience, it is common prac-
tice for drug traffickers to keep drugs such as cocaine
and other related items in their homes.3 The final perti-
nent paragraph of the complaint contained a brief descrip-
tion of the surveillance and detention of Turner in front of
the residence, and then read, “[t]o prevent the destruction
of any evidence, officers performed a sweep of the resi-
dence. During the sweep of the residence, [an officer]
observed what appeared to be an off-white powdery
substance inside the residence.”
  At 2:10 p.m. on August 10, 2005, VonDerHeide presented
his complaint for a search warrant to a Peoria County
Circuit Judge, who then issued a warrant to search
Hobbs’s house at 1077 East Cox Street. Moments later,
officers executed the warrant and seized nine ounces of
crack cocaine, one ounce of powder cocaine, a digital scale,
and a loaded .380 caliber pistol from the house. Later


3
  The last paragraph of the complaint lays out VonDerHeide’s
experience and training, which included thirteen years as a
police officer, six years with the Peoria Police Department,
assignment to the Special Investigations Division, Vice, and
Narcotic Unit, and attendance at narcotics school.
8                                               No. 06-3371

that day at the police station, Hobbs admitted that the
handgun and drugs belonged to him.
  The Peoria police took the case to the United States
Attorney’s Office in Springfield, where they agreed to
prosecute Hobbs on drug and gun charges. On August 22,
2005, Hobbs was charged by indictment with unlawful
possession with intent to distribute more than five
grams of cocaine base in violation of 21 U.S.C. §§ 841(a)(1)
and (b)(1)(B) (Count 1); unlawful possession with intent
to distribute more than fifty grams of cocaine base in
violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A) (Count 2);
unlawful possession of a firearm in furtherance of drug
trafficking in violation of 18 U.S.C. § 924(c) (Count 3); and
unlawful possession of a firearm by a convicted felon
in violation of 18 U.S.C. § 922(g) (Count 4).


    D. The District Court Proceedings
  Hobbs moved to suppress the evidence obtained from the
rental car and his house. On January 23, 2006, after a
lengthy evidentiary hearing, the district court denied
Hobbs’s motion. At that hearing, the district judge ruled
that the officers had probable cause to arrest Hobbs for
Hardges’s murder, in addition to having the alternative
cause to arrest Hobbs based on Oberle’s belief that
Hobbs’s license was suspended. Therefore, the evidence
from the car was properly obtained.
  The district judge noted that no one testified to any
reason to believe that someone else was in the house
who could destroy evidence, and therefore the protective
sweep was improper, but that the only evidence referred
to in the complaint for the search warrant that was
produced by that sweep was one “cumulative” sentence
about the off-white powdery substance seen inside the
house. Even without that statement, the judge ruled that
No. 06-3371                                                 9

the warrant was supported by probable cause, and there-
fore the evidence obtained from the execution of that
search warrant was properly obtained. Finally, the dis-
trict judge found that the state judge who issued the
warrant and the officers who executed it were certainly
doing so with the good faith belief that the warrant was
supported by probable cause, and that therefore the Leon
good faith exception would save the evidence, even if the
warrant lacked probable cause.4 The district judge con-
cluded that the unreasonable protective sweep was not
fatal to the probable cause determination, and Hobbs’s
motion to suppress was denied in its entirety.
  On March 22, 2006, after the ruling on the motions to
suppress, Hobbs entered a plea of guilty to Count 2
(possession with intent to distribute more than fifty grams
of cocaine base) and Count 4 (possession of a firearm by
a convicted felon), preserving his right to appeal the
suppression ruling. On September 1, 2006, the district
judge sentenced Hobbs to 360 months’ imprisonment,
followed by five years of supervised release.


                      II. Discussion
  On appeal, Hobbs contends that the district court erred
in denying his motion to suppress the cocaine found in the
rental car, and the drugs and gun found in the house,
because both his arrest and the search warrant lacked



4
  The Leon good faith exception allows the government to save
evidence illegally obtained (e.g., by an invalidated search
warrant) if the government can prove that the police relied in
good faith on the judge’s determination that probable cause
supported the complaint for the search warrant. See United
States v. Leon, 468 U.S. 897, 921-924 (1984); United States v.
Koerth, 312 F.3d 862, 868 (7th Cir. 2002).
10                                            No. 06-3371

probable cause. Hobbs further argues that the Leon good
faith exception does not apply because a reasonable officer
should have known that the search warrant lacked proba-
ble cause.
  Determinations of probable cause are reviewed de novo,
while findings of fact are reviewed for clear error, with
deference given to inferences drawn from those facts
by judges and law enforcement officers. Ornelas v. United
States, 517 U.S. 690, 699 (1996); United States v. Hunter,
86 F.3d 679, 681 (7th Cir. 1996). Probable cause is a
commonsense, nontechnical conception that deals with “the
factual and practical considerations of everyday life on
which reasonable and prudent men, not legal technicians,
act.” Ornelas, 517 U.S. at 695 (quoting Illinois v. Gates,
462 U.S. 213, 231 (1983)).


  A. Probable Cause to Arrest Hobbs
  Hobbs argues that the officers lacked probable cause to
stop and arrest him in the pharmacy parking lot. First,
Hobbs contends that the statement given by his ex-girl-
friend, Contina Gray, about the murder of Jason Hardges,
does not establish probable cause to arrest him for that
murder. Hobbs claims that Gray is a bitter ex-lover
who lacks reliability or trustworthiness.
  Probable cause to arrest exists when officers “possess
knowledge from reasonably trustworthy information that
is sufficient to warrant a prudent person in believing
that [the] suspect has committed, or is committing, a
crime.” United States v. Brown, 366 F.3d 456, 458 (7th Cir.
2004). Again, probable cause is a commonsense principle
grounded in the totality of the circumstances at the time
of arrest and the reasonable interpretations of the arrest-
ing officers. Id.
No. 06-3371                                              11

   On August 10, 2005, the Peoria police officers had
probable cause to arrest Hobbs for Hardges’s murder. The
officers knew that Hobbs had a history of violent crime.
They also knew, from Hobbs’s own statement to the police,
that Hobbs had the opportunity to kill Hardges that
night, since they were together the night of the murder to
conduct a drug deal—an activity that, in the officers’
experience, frequently leads to physical violence, includ-
ing murder. While Hobbs denied any involvement in the
murder, the officers reasonably believed that Hobbs had
lied to them about what he and Hardges did and where
they went the night of the murder. While Hobbs claimed
that he and Hardges went to a liquor store and then
Hardges left in a white-colored cab, the liquor store owner,
familiar with both men, said that neither of them were
in the store that night. Nor did any cab company operat-
ing white-colored cabs in the Peoria area have any rec-
ord of a pick-up in the area Hobbs’s described. The officers
reasonably believed that Hobbs lied since his alibi had
failed him.
  As to Gray’s credibility, Hobbs ignores the fact that the
officers corroborated her statements. Gray’s statement
contained non-public details about the murder, including
the precise location of the murder within the dwelling on
Russell Street, the number of times Hardges had been
shot, and the location of the murder weapon. Only the
murderer and a few Peoria police officers knew these
details. The officers also verified Gray’s statement about
Hobbs throwing a bag of clothing into a ravine by going
to the ravine and finding a bag containing a sweatshirt
described by Gray.
  Finally, the officers reasonably believed Gray’s state-
ments about Hobbs’s nervous behavior on the night of
the murder and the following day. Nothing in Gray’s
explanation of his nervousness or interest in the local
news reports on the murder contradicted any of her
12                                             No. 06-3371

other statements or otherwise appeared disingenuous.
Even if Gray’s statement was provided out of her spite
for Hobbs, her testimony was nevertheless a source of
valuable and credible information, corroborated by the
Peoria police. See, e.g., United States v. Connors, 441 F.3d
527, 530 (7th Cir. 2006) (finding that a former lover’s
betrayal or cooperation with the government does not
warrant evidence unreliable or inadmissible).
  Based on the totality of these circumstances—a record
of violent crime, an opportunity to commit the crime, a
false exculpatory statement, a confession to a former
girlfriend, nervous and bizarre behavior surrounding the
news of Hardges possibly surviving the shooting, and the
corroboration of the former girlfriend’s report to the
police—the district court properly concluded that the
officers had probable cause to arrest Hobbs for murder.
  Hobbs also contends that the officers lacked probable
cause to arrest him for driving on a suspended license.
Hobbs claims that simply because Oberle discovered at
some unidentified point during the Hardges murder
investigation that his license was suspended, Oberle did
not have probable cause to suspect that Hobbs’s license
was still suspended at the time of the arrest.
  The only evidence regarding Hobbs’s driving privileges
was Oberle’s testimony that sometime prior to Hobbs’s
arrest, he had discovered that Hobbs’s driver’s license
was suspended. Oberle also testified at the suppression
hearing that at the time of the arrest, he was still of the
belief that Hobbs’s license was suspended. The district
court judge found Oberle’s testimony to be credible, and
without clear error, we refuse to disturb that credibility
determination. See United States v. Thompson, 496 F.3d
807, 809 (7th Cir. 2007) (“Because the resolution of a
motion to suppress is a fact-specific inquiry, we give
deference to credibility determinations of the district
No. 06-3371                                             13

court judge, who had the opportunity to listen to testi-
mony and observe the witnesses at the suppression hear-
ing.”) In light of Oberle’s belief that Hobbs’s license was
still suspended and the complete lack of evidence to the
contrary, the officers also had probable cause to arrest
Hobbs for driving with a suspended license. The district
court properly denied Hobbs’s motion to suppress the
evidence obtained from Hobbs’s car.


  B. Probable Cause for the Search of Hobbs’s
     Residence
  Hobbs’s next argument is that the officers lacked
probable cause to search his residence. Hobbs argues that
the officers’ protective sweep of the house, during which
they noticed an off-white powdery substance on a bedroom
dresser, was improper. Assuming the sweep to be im-
proper, as it was determined by the district court, Hobbs
contends that absent the statement in the complaint
for the search warrant about the powdery substance in
the house, the complaint did not establish probable
cause because there was no nexus between the items
sought by the warrant and the residence. As a result,
Hobbs believes that the evidence obtained from the
execution of that warrant ought to be suppressed. Hobbs
also asserts that the Leon good faith exception does not
apply to the evidence obtained from the house because
no reasonable police officer would have thought that the
search warrant was supported by probable cause.
  Whether a warrant affidavit includes sufficient indicia
of probable cause is a legal conclusion that we review
de novo. United States v. Wiley, 475 F.3d 908, 914 (7th
Cir. 2007). A court’s determination of probable cause is
entitled to considerable deference and should be over-
ruled only when the supporting affidavit, read in the
totality of the circumstances, fails to allege specific
14                                             No. 06-3371

facts and circumstances that reasonably lead to the
belief that the items sought in the search warrant are
likely to be located in the place to be searched. Gates, 462
U.S. at 238; Wiley, 475 F.3d at 914-15. It is appropriate
to “draw reasonable inferences about where evidence is
likely to be kept, based on the nature of the evidence and
the type of offense.” United States v. Ellis, 499 F.3d 686,
690 (7th Cir. 2007) (citing United States v. Mykytiuk, 402
F.3d 773, 778 (7th Cir. 2005)). “In the case of drug dealers
evidence is likely to be found where the dealers live.” Id.
at 691 (citing Mykytiuk, 402 F.3d at 778-79).
  The fact that a complaint for a search warrant contains
information obtained through an illegal entry does not
render the search warrant invalid. United States v.
Markling, 7 F.3d 1309, 1317 (7th Cir. 1993). Rather, if
the judge could have found probable cause for the war-
rant without the improper information, then the war-
rant is lawful and the independent source doctrine
applies, provided that the officers were not prompted to
seek the search warrant as a result of what they ob-
served during the initial unlawful entry. Id.
  The facts make clear that Oberle and VonDerHeide had
already begun drafting the complaint for the search
warrant before the initial sweep of the house took place.
Thus, it is clear that the officers were not prompted to
obtain the warrant as a result of information about the
powdery substance inside the house. The officers rea-
sonably believed that Hobbs, an alleged drug dealer, would
keep his drug supply at his house. This Court has re-
peatedly recognized that such a belief is reasonable. See,
e.g., Ellis, 499 F.3d at 691; Mykytiuk, 402 F.3d at 778-79;
United States v. Reddrick, 90 F.3d 1276, 1281 (7th Cir.
1996); United States v. Lamon, 930 F.2d 1183, 1188 (7th
Cir. 1991). Less than three hours earlier, Hobbs had been
seen leaving his residence, and within moments, was
No. 06-3371                                              15

found to possess 24 grams of cocaine. It was this dis-
covery of cocaine, not the powdery substance seen in the
house, that led the officers to obtain the search warrant.
   The untainted evidence provided in the complaint for
the search warrant sufficed to establish probable cause.
While Hobbs states that VonDerHeide’s assertions that
drug dealers tend to keep drugs and related items in
their homes are “boilerplate” and insufficient to estab-
lish a particular basis for believing more drugs were in
the house, he ignores the reasonable inference from the
facts and circumstances of this case, that, in addition to
the nature of the drug offense charged, more drugs and
related items would likely be found in his house. See, e.g.,
Ellis, 499 F.3d at 691; Mykytiuk, 402 F.3d at 778-79;
Reddrick, 90 F.3d at 1281; Lamon, 930 F.2d at 1188. The
complaint for the search warrant included statements
that Hobbs was known to be a drug dealer in the com-
munity, that he was caught carrying a substantial amount
of cocaine immediately after leaving his house, and that
drug dealers tend to keep drugs in their houses. This
alone was sufficient to establish probable cause.
  Since we find the untainted portions of the complaint
for the search warrant sufficient to establish probable
cause, we need not address the propriety of the protective
sweep or the officers’ good faith belief that the warrant
was valid.


                    III. Conclusion
   We agree with the district court’s conclusion that the
officers had probable cause to arrest Hobbs both for the
murder of Jason Hardges and for driving with a suspended
license. We also agree that the complaint for the search
warrant was not dependent on the evidence obtained
during the protective sweep. We believe the legally ob-
16                                          No. 06-3371

tained evidence against Hobbs was more than enough to
establish probable cause for the search warrant, and we
therefore AFFIRM the district court’s denials of Hobbs’s
motions to suppress.

A true Copy:
      Teste:

                      ________________________________
                      Clerk of the United States Court of
                        Appeals for the Seventh Circuit




                 USCA-02-C-0072—11-30-07